DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 12 has been cancelled. Claims 1-10 and 12 are pending for examination.
Response to Arguments
Applicant further argues that:
Applicant respectfully points out that "[r]eferences are not properly combinable or modifiable if their intended function is destroyed." In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). However, it would not have been obvious to combine a server 16 of Redmon with the user device of Gabel to allow the user to select the attorney because it would destroy the intended purpose and functionality of requiring the server 16 of Redmon to select the attorney. More specifically, the server 16 of Redmon receives a request from the user and selects one or more licensed lawyers to send an alert notification. See paragraph [0016] of Redmon. Additionally, the server 16 of Redmon performs the selection process because allowing the user to select the lawyer would provide lawyers with poor ratings fewer or no opportunities to respond to consultation. See paragraph [0021] of Redmon. In other words, preventing the server 16 of Redmon from selecting would encourage users to select only highly rated lawyers, which is clearly what Redmon wanted to avoid. As such, the server 16 of Redmon would not be used with the user device of Gabel to allow users to select the attorney because it would destroy the intended purpose and functionality of the server 16 of Redmon.
Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner disagrees with the applicant’s assessment that Redmon clearly wanted to avoid the steps of giving the user an option. Redmon clearly intended for modification, variations, and changes. See [0024] of Redmon “[0024] The features of the present invention which are believed to be novel are set forth below with particularity in the appended claims. However, modifications, variations, and changes to the exemplary embodiments described above will be apparent to those skilled in the art, and the system and method for Mobile Lawyer described herein thus encompasses such modifications, variations, and changes and are not limited to the specific embodiments described herein.” In this instance case, Gabel is an analogous art which is established by this office action as apparent to those skilled in the art  for the advantages that provided therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Redmon (US 20180025453 A1) in view of Gabel (US 20160182707 A1).
Redmon teaches a system to record areas around and within a vehicle (the 360-degree camera 12 is joined by additional video cameras mounted at different points of the user's car, inside and/or outside the passenger compartment [0010],), and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney (The first lawyer who responds first to handle the consultation session can immediately view the live-streamed video information on a computing device [0013].) within a predetermined jurisdiction based on a location of a driver (an alert notification is sent to one or more lawyers licensed in the same jurisdiction as the current location of the user [0013].), the system comprising: 
a server to store information related to a plurality of attorneys ([0011] All of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to a remote server 16 and stored in a database 18, preferably encrypted to ensure privacy. The database 18 further stores the identities, credentials, states where licensed, contact information (e.g., address, email address, and mobile telephone number), and other information of lawyers licensed in various jurisdictions who have been vetted and contracted to be on call during certain days, time periods, and other work parameters to provide mobile lawyer services.);
a second mobile device having the mobile application running thereon to allow the selected licensed attorney to communicate with the driver in response to the attorney being selected by the driver (The lawyer's computing device also captures video images of the lawyer and transmits it to the remote server, which in turn transmits it to the display monitor located inside the user's vehicle, as shown in block 50. Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device, as shown in block 52. [0015]); and 
(The video camera begins to capture video images inside and outside the vehicle and transmits the captured images in real-time to the remote server and database for storage, as shown in blocks 34 and 36. [0015]. The 360-degree camera 12 is preferably high definition and designed for mounting on the dash of a vehicle [0010]) and to send a video file of the recording to the second mobile device (the captured video data is immediately transmitted to the lawyer's associated computing device, as shown in block 48 [0015].).
Redmon does not explicitly teach a first mobile device having a mobile application running thereon to allow the driver to select the licensed attorney from the plurality of attorneys based on predetermined criteria selectable by the driver;
In an analogous art, Gabel teaches a first mobile device having a mobile application running thereon to allow the driver to select the licensed attorney from the plurality of attorneys based on predetermined criteria selectable by the driver; ([0041] At state 112, the system may use the information from the attorney records, optionally from the user device (e.g., location information), and optionally from the user's profile information, to select one or more attorneys to refer the user to. At state 114, information (e.g., contact information, rating information, and/or other information accessed from the database) regarding one or more of the selected attorneys may be transmitted to the user for presentation by the app on the user's device. Optionally, the user may select a given listed attorney, and the system may facilitate communication between the user and the attorney. [0061] Optionally, a bar call control is provided which, when activated, causes a call to be initiated to the state bar or a state bar-sponsored referral entity corresponding to the user's location. The state bar or state bar-sponsored referral entity may then optionally refer the user to an attorney. Examiner’s note: example of selection of criteria).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Gabel and apply them to Redmon. (Gabel: [0041]).

Regarding claim 2, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the first mobile device comprises: an input unit to receive at least one of an input from the driver regarding information related to the driver, a selection of one of the plurality of attorneys, and a visualization mode of a display unit of the first mobile device (The mobile lawyer method of claim 9, wherein receiving a consultation request comprises receiving a user input via a mobile application executing on the user's mobile device [claim 13]. Fig. 2: 46 select one lawyer).

Regarding claim 3, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the first mobile device comprises: a display unit to display a visual output including at least one of a list of the plurality of attorneys, profiles of the plurality of attorneys, a live stream of a video chat between the first mobile device and the second mobile device (Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device, as shown in block 52. In this manner, the lawyer has become a third-party observer in a police encounter [0005].), and the video file ((The captured video data is immediately transmitted to the lawyer's associated computing device [0015])).

Regarding claim 4, Redmon in view of Gabel teaches the system of claim 3. Redmon teaches the display unit displays the visual output in a split screen visualization (As soon as a lawyer is assigned to handle the consultation session, his/her image as captured by his/her computing device 26 (transmitted via the cloud 14) along with his/her name is displayed on the dash-mounted monitor 20 in the user's vehicle [0013]. Fig. 1).

Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the communication between the first mobile device and the second mobile device comprises at least one of a video chat, a telephone call, a text message, and an audio chat (Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device, as shown in block 52. In this manner, the lawyer has become a third-party observer in a police encounter [0005].).

Regarding claim 6, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the first mobile device comprises: a global positioning system (GPS) device to find a location of the first mobile device; and a communication unit to send the location of the first mobile device to the second mobile device, such that the second mobile device displays the location of the first mobile device on a map displayed on a display unit of the second mobile device ([0014] The Mobile Lawyer App 22 has GPS and mapping capabilities, or alternatively has access to these functions of the mobile phone, so that it may be able to pinpoint the location of the user and relay this information to the server 16 so that this information may be used in selecting lawyers who may respond to the alert notification. When GPS is not available, location may be determined by triangulation of cellular towers that are in communication with the user's mobile device.).

Regarding claim 7, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the second mobile device comprises: an input unit to receive at least one of an input from the selected attorney regarding information related to the selected attorney, an accept client button, and a visualization mode of a display unit of the first mobile device (Fig. 2: 44 receive reply from lawyers. one or more lawyers are selected and alerts are transmitted to their respective computing devices, as shown in blocks 40 and 42. One or more responses are received from the lawyers, and one is selected [0015]).

Regarding claim 8, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the second mobile device comprises: a display unit to display a visual output including at least one of a profile of the driver (The lawyer's computing device also captures video images of the lawyer and transmits it to the remote server, which in turn transmits it to the display monitor located inside the user's vehicle, as shown in block 50. Audio data captured of the lawyer are also transmitted to the user via either the display monitor or the user's mobile device, as shown in block 52. In this manner, the lawyer has become a third-party observer in a police encounter [0015].), a live stream of a video chat between the first mobile device and the second mobile device (Fig. 2: 45-54), a location of the first mobile device on a map ([0014] The Mobile Lawyer App 22 has GPS and mapping capabilities, or alternatively has access to these functions of the mobile phone, so that it may be able to pinpoint the location of the user and relay this information to the server 16 so that this information may be used in selecting lawyers who may respond to the alert notification.), and the video file (The captured video data is immediately transmitted to the lawyer's associated computing device [0015]).

Regarding claim 9, Redmon in view of Gabel teaches the system of claim 8. Redmon teaches the display unit displays the visual output in a split screen visualization (As soon as a lawyer is assigned to handle the consultation session, his/her image as captured by his/her computing device 26 (transmitted via the cloud 14) along with his/her name is displayed on the dash-mounted monitor 20 in the user's vehicle [0013]. Fig. 1).

Regarding claim 10, Redmon in view of Gabel teaches the system of claim 1. Redmon teaches the camera initiates the recording in response to at least one of a detection of the first mobile device within a predetermined proximity of the camera and a driver-initiated input on an (The user pulls the car to the side of the road, and upon stopping the car completely, immediately clicks on the Mobile Lawyer App icon displayed on the screen of his mobile phone 24 to execute the app. Alternatively, the Mobile Lawyer App 22 can be initiated by a verbal command. The user also connects the phone to the 360-degree camera and optionally to the display screen. The execution of the Mobile Lawyer App 22 turns on the 360-degree camera 12 and begins live-streaming video data either directly via the Internet/cellular network or via the mobile device 24 [0016].).

Regarding claim 12, Redmon in view of Gabel teaches the system of claim 1. 
Gabel teaches wherein the predetermined criteria is selected from at least one of a proximity of the licensed attorney, a skill of the licensed attorney, an experience level of the licensed attorney, a college/law school attended by the licensed attorney, bar licensing information of the licensed attorney, dates and/or times of availability of the licensed attorney, hourly fee rates of the licensed attorney, and flat fee rates of the licensed attorney ([0040] For example, the attorney referral criteria may include some or all of the following: practice specialty, location relative to a user's current location and/or home location (e.g., accessed from the user's account information), performance ratings … and/or other criteria. [0041] At state 112, the system may use the information from the attorney records, optionally from the user device (e.g., location information), and optionally from the user's profile information, to select one or more attorneys to refer the user to. At state 114, information (e.g., contact information, rating information, and/or other information accessed from the database) regarding one or more of the selected attorneys may be transmitted to the user for presentation by the app on the user's device. Optionally, the user may select a given listed attorney, and the system may facilitate communication between the user and the attorney.).
Redmon in view of Gabel in claim 1 is applicable to claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486